UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4766



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EFRAINE PEREZ TELLO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:05-cr-01078-HFF-1)


Submitted: December 21, 2006               Decided:   December 29, 2006


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, CRAVEN & WILKES, Greenville, South Carolina, for
Appellant. Reginald I. Lloyd, United States Attorney, Isaac L.
Johnson, Jr., Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Efraine Perez Tello pled guilty to conspiracy to possess

with intent to distribute and to distribute 500 grams or more of

cocaine in violation of 21 U.S.C.A. § 841(a), (b)(1)(B) (West 1999

& Supp. 2006).   He was sentenced to the mandatory minimum term of

five years imprisonment.    Although he did not raise the issue at

sentencing, Tello contends on appeal that he qualified for a

sentence below the mandatory minimum and that the district court

plainly erred by not sua sponte giving him the benefit of the

safety valve provisions in 18 U.S.C. § 3553(f) (2000) and U.S.

Sentencing Guidelines Manual § 5C1.2 (2005).   We affirm.

          A defendant who meets all five criteria set out in

§ 5C1.2 (incorporating § 3553(f)(1)-(5)) is eligible for a sentence

below the mandatory minimum.    The government apparently concedes

that Tello met the first four criteria, but not the fifth, which

requires the defendant to reveal, no later than the sentencing

hearing, “all he knows concerning both his own involvement and that

of any co-conspirators.”    United States v. Ivester, 75 F.3d 182,

184 (4th Cir. 1996).   The defendant has the burden of showing that

he has affirmatively acted to supply truthful information to the

government.   Id. at 185.   In support of his claim, Tello states

that he cooperated with the government.    The only support in the

record for this assertion is defense counsel’s statement at the

sentencing hearing that his client had “cooperated in the sense


                               - 2 -
that he has been to every court appearance and he has turned

himself in any time they have asked [him] to turn himself in

. . . .”   We conclude that the district court did not plainly err

in sentencing Tello without applying the safety valve provisions.

See United States v. Olano, 507 U.S. 725, 732-37 (1993) (stating

standard of review for plain error).

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 3 -